MEMORANDUM**
Abram Meliksetian appeals pro se the district court’s dismissal of his Fed. R.Crim.P. 41(e) motion for the return of property seized by the Federal Bureau of Investigations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. United States v. Marolf, 173 F.3d 1213, 1216 (9th Cir.1999) (dismissal of a Fed.R.Crim.P. 41(e) motion); Hawkins v. Risley, 984 F.2d 321, 323 (9th Cir.1993) (per curiam) (application of res judicata). We affirm.
The district court properly dismissed Meliksetian’s Fed.R.Crim.P. 41(e) motion on res judicata grounds because he unsuccessfully raised identical issues against the same parties in a prior proceeding that resulted in final judgment. See Stratosphere Litig. L.L.C. v. Grand Casinos, Inc., 298 F.3d 1137, 1143 n. 3 (9th Cir.2002) (citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.